DETAILED ACTION

Allowable Subject Matter

Claims 1-3, 9-14, 17-21, 23, and 25-29 are allowed. 

As to claims 1, 25 and 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious a transmission medium comprising a first surface in direct contact with at least part of the light emitting surface of the semiconductor device and a diffusion surface, opposite the first surface, the diffusion surface being one of (i) a roughened side of the transmission medium opposite the first surface or (ii) a coating on the transmission medium opposite the first surface, the diffusion surface diffusing the light emitted from the semiconductor device and transmitted through the transmission medium, in combination with the rest of the limitations of the claim. Claims 2-3, 9-14, 17-21, 23 and 25-29 are allowable by virtue of their /its dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886